DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
Claims 1-3  & 6-9 are  allowed.
The following is an examiner’s statement of reasons for allowance: The  closest prior art of record, Ching et al (US Pub no. 2016/0308048), either singularly or in combination, does not disclose or suggest the combination of limitations
of claim 1 including: a dielectric layer disposed between the source/drain regions and the opposing sidewalls of the recessed portions.
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The  closest prior art of record, Ching et al (US Pub no. 2016/0308048), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 10 including: a dielectric layer disposed in contact with the oxide layer, the well layer, the first epitaxial layer, and the second epitaxial layer.
Claims 16-22 are  allowed.
The following is an examiner’s statement of reasons for allowance: The  closest prior art of record, Ching et al (US Pub no. 2016/0308048), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 16 including: a dielectric layer in contact with the oxide layer, well layer, and the stressor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813